DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in e-mail correspondence with Davin Stockwell on 11/4/21.

The application has been amended as follows:

24. 	(Currently Amended)   A system for use on a flight deck of an aircraft comprising:
a display operable for graphical display of data to a pilot of the aircraft; and
a processor operatively coupled to the display and configured to receive:
chart data from a source of navigational data, the chart data comprising at least two waypoints, each waypoint having location and altitude data defining a three-dimensional position; and
aircraft position data from one or more aircraft sensors, the aircraft position data comprising aircraft location, altitude, heading, track, pitch and roll data;
wherein the processor is configured to:
determine the aircraft location;
display a three-dimensional representation of a flight path between the at least two waypoints via said display;
determine an aircraft attitude from the aircraft position data; 
display a representation of an attitude of the aircraft relative to the three-dimensional representation of the flight path via said display; and 
generate a first warning when the aircraft is outside one or more of a horizontal displacement from the flight path, a vertical displacement from the flight path or both, the first warning comprising one or more of a visual alert, an audible alert or both,
wherein the processor is further configured to: 
determine a deviation of the aircraft from the flight path, then prompt the pilot to regain the flight path by displaying one or more parameters; and
generate a second warning when the aircraft is outside one or more of a horizontal angular displacement threshold from the flight path, a vertical angular displacement threshold from the flight path or both, wherein the horizontal angular displacement from the flight path is determined by a horizontal angular difference between:
an angle formed by a first vector from a touchdown location to the aircraft and a second vector horizontal to the altitude of the touchdown location, and 
an angle formed by a third vector from the touchdown location to a desired aircraft position and the second vector horizontal to the altitude of the touchdown location,
wherein prompting the pilot to regain the flight path comprises displaying a required rate of descent on the display as a fourth vector pointing out of a bottom of an aircraft symbol beside an actual rate of descent of the aircraft and constantly updating the display of the fourth vector and the actual rate of descent of the aircraft responsive to aircraft motions initiated by the pilot.

38. 	(Currently Amended) A method of generating a visual display for use on a display on a flight deck of an aircraftand being operable for graphical display of data to a pilot of the aircraft, the method comprising: 
receiving three-dimensional terrain data from at least a terrain data base, the three-dimensional terrain data comprising terrain altitude data and location data representative of geographical terrain features; 
receiving chart data from a source of navigational data, the chart data comprising at least two waypoints, the waypoints having location and altitude data defining a three-dimensional position; 
receiving aircraft position data from one or more aircraft sensors, the aircraft position data comprising aircraft location, altitude, heading, track, pitch and roll data; 
then:
determining the aircraft location; 
displaying a three-dimensional representation of a terrain at least proximate the location of the aircraft, the representation derived from the terrain altitude data and location data via the display; 
displaying a three-dimensional representation of a flight path relative to the three-dimensional representation of the terrain determined as the path between the at least two waypoints via the display; 
determining an aircraft attitude from the aircraft position data; 
displaying a representation of the aircraft attitude relative to the three-dimensional representation of the flight path and terrain via the display; 
generating a first warning when the aircraft is outside one or more of a horizontal displacement from the flight path, a vertical displacement from the flight path or both;
prompting the pilot to regain the flight path by displaying one or more parameters; and
generating a second warning when the aircraft is outside one or more of a horizontal angular displacement threshold from the flight path, a vertical angular displacement threshold from the flight path or both, wherein the horizontal angular displacement from the flight path is determined by a horizontal angular difference between:
an angle formed by a first vector from a touchdown location to the aircraft and a second vector horizontal to the altitude of the touchdown location, and
an angle formed by a third vector from the touchdown location to a desired aircraft position and the second vector horizontal to the altitude of the touchdown location[[.]],
wherein prompting the pilot to regain the flight path comprises displaying a required rate of descent on the display as a fourth vector pointing out of a bottom of an aircraft symbol beside an actual rate of descent of the aircraft and constantly updating the display of the fourth vector and the actual rate of descent of the aircraft responsive to aircraft motions initiated by the pilot.

Prosecution History
Claims 24-39 of US application 16/320,665 filed 1/25/19 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 4/30/21. Claims 24-25, 27-28, 30, 32-33, 35, and 37-38 were amended. Claims 26, 29, 31, and 39 are cancelled. Claims 24-25, 27-28, 30, and 32-38 are were examined. Examiner filed a final rejection.
As per the applicant-initiated interview which took place with applicant’s representative Davin Stockwell on 11/3/21, and subsequent correspondence between examiner and applicant’s representative, an examiner’s amendment is entered as described earlier in this office action. Accordingly, claims 24 and 38 are amended. Claims 24-25, 27-28, 30, and 32-38 are presently pending and presented for examination.

Reasons for Allowance
Claims 24-25, 27-28, 30, and 32-38 are allowed over the prior art of record.
Regarding the former rejections under 35 USC 102 and 103: The closest prior art of record to the claimed invention as amended herein is Simon (US 7869943 B1) in view of Chamas (US 7693621 B1) in further view of Ishihara et al. (US 20070010921 A1), hereinafter referred to as Simon, Chamas and Ishihara, respectively. The following is a statement of reasons for allowance: 
Regarding claims 24, Simon discloses A system for use on a flight deck of an aircraft (Simon discloses a cockpit display [See at least Simon, Col 7, lines 42-48]) comprising: 
a display operable for graphical display of data to a pilot of the aircraft (See at least Fig. 1 in Simon: Simon discloses that the navigational system includes display 120 [See at least Simon, Col 4, lines 17-25]); and 
a processor operatively coupled to the display (See at least Fig. 1 in Simon: Simon discloses that display 120 is coupled to a processing unit 110 [See at least Simon, Col 4, lines 17-25]) and configured to receive: 
chart data from a source of navigational data, the chart data comprising at least two waypoints, each waypoint having location and altitude data defining a three- dimensional position (See at least Figs. 4 and 5D in Simon: Simon discloses that processing unit 110 may receive and display a route comprising a waypoint and a final destination [See at least Simon, Col 9, lines 20-30]); and 
aircraft position data from one or more aircraft sensors, the aircraft position data comprising aircraft location, altitude, heading, track, pitch and roll data (Simon discloses that the display unit displays representations of navigational information such as aircraft location, altitude, bearing, speed, attitude [See at least Simon, Col 4, line 58-Col 5, line 6]. It will further be appreciated by anyone of ordinary skill in the art that aircraft attitude data comprises yaw, pitch, and roll data); 
wherein the processor is configured to: 
determine the aircraft location (Simon discloses that the display unit displays representations of navigational information such as aircraft location, altitude, bearing, speed, attitude [See at least Simon, Col 4, line 58-Col 5, line 6]); 
display a three-dimensional representation of a flight path between the at least two waypoints via said display (See at least Figs. 4 and 5D in Simon: Simon discloses that processing unit 110 may receive and display a route comprising a waypoint and a final destination [See at least Simon, Col 9, lines 20-30]); 
determine an aircraft attitude from the aircraft position data (Simon discloses that the processor may determine aircraft attitude [See at least Simon, Col 4, line 58-Col 5, line 6]); 
display a representation of an attitude of the aircraft relative to the three- dimensional representation of the flight path via said display (Simon discloses that the display unit may generate a graphical representation of navigational information including aircraft attitude [See at least Simon, Col 4, line 58-Col 5, line 6]); and 
generate a first warning when the aircraft is outside one or more of a horizontal displacement from the flight path, a vertical displacement from the flight path or both, the first warning comprising one or more of a visual alert, an audible alert or both (See at least Fig. 4 in Simon: Simon discloses that, at step 425, if the aircraft is too far off-course, the processing unit 110 will drive the display 120 to generate a representation of a fixed HITS pathway to the destination [See at least Simon, Col 10, lines 1-11]. The graphical generation of the path responsive to the aircraft being too far off course may be regarded as a visual warning),
wherein the processor is further configured to:
determine a deviation of the aircraft from the flight path (Simon discloses that the processor may determine whether or not the aircraft has deviated from the flight path [See at least Simon, Col 9, lines 47-67]), then prompt the pilot to regain the flight path by displaying one or more parameters (See at least Fig. 4 in Simon: Simon discloses that, at step 425, if the aircraft is too far off-course, the processing unit 110 will drive the display 120 to generate a representation of a fixed HITS pathway to the destination [See at least Simon, Col 10, lines 1-11]. Also see at least Figs. 5C-D in the disclosure: Simon discloses that displaying fixed pathways includes displaying parameters such as aircraft altitude); and
generate a second warning when the aircraft is outside one or more of a horizontal angular displacement threshold from the flight path, a vertical angular displacement threshold from the flight path or both (See at least Fig. 4 in Simon: Simon discloses that, at step 425, if the aircraft is too far off-course, the processing unit 110 will drive the display 120 to generate a representation of a fixed HITS pathway to the destination [See at least Simon, Col 10, lines 1-11]. Figure 8 and Figure 9 of applicant’s drawings, as well as their descriptions in applicant’s specification, disclose that horizontal angular displacement may occur when there is any displacement within a plane parallel to a ground plane, whereas vertical angular displacement may occur when there is any displacement within a plan perpendicular to a ground plane. It will be appreciated by anyone of ordinary skill in the art that the displacement of the cited portion of Simon must comprise displacement in at least one of these planes. Furthermore, it will be appreciated that generation of the HITS pathway may occur multiple times, and hence may be regarded as first, second, third, or even additional warnings).
Chamas teaches a display system wherein prompting the pilot to regain the flight path comprises displaying a required rate of descent on the display as a fourth vector pointing out of a bottom of an aircraft symbol beside an actual rate of descent of the aircraft and constantly updating the display of the fourth vector and the actual rate of descent of the aircraft responsive to aircraft motions initiated by the pilot (See at least Fig. 9 in Chamas: Chamas teaches that within vertical display section 902, an initial descent rate may be displayed followed by a final descent rate, each of which may be calculated based on approach procedures, an aircraft's current velocity, weight, wind speed, and/or other factors such that such calculations result in a 3 degree glideslope, or, alternatively, may result in the aircraft following the prescribed procedure [See at least Chamas, Col 18, lines 4-27]. Fig. 9 indicates that the initial and final descent vectors are displayed as part of display 902, stemming out of the bottom of the aircraft symbol).
However, neither Simon nor Chamas explicitly teach the system wherein the horizontal angular displacement from the flight path is determined by the horizontal angular difference between: 
an angle formed by a first vector from a touchdown location to the aircraft and a second vector horizontal to the altitude of the touchdown location, and 
an angle formed by a third vector from the touchdown location to a desired aircraft position and the second vector horizontal to the altitude of the touchdown location.
Ishihara teaches a system that monitors the approach angles of aircrafts to multiple runways to predict which runway an aircraft is most likely to land on (See at least [Ishihara, 0013]). Ishihara further teaches that a horizontal track angle 44 may be used to determine whether an aircraft is planning to converge onto a route 48 aligned with a runway 40 (See at least Fig. 4 in Ishihara and [Ishihara, 0033]). The definition of the track angle 44 is similar to what applicant is claiming, but not exactly the same, since vector 46 in Fig. 4, which is one of the two vectors defining track angle 44, is not between the touchdown point (runway 40) and first vector from a touchdown location to the aircraft and angle formed by the first vector from a touchdown location to the aircraft and a second vector horizontal to the altitude of the touchdown location, respectively. Examiner believes this is particularly clear when noting that track angle 44 in Fig. 4 of Ishihara is not the same as the horizontal angle in Fig. 8 of applicant’s spec. Therefore, claim 24 is allowable over the prior art of record.

Regarding claims 25, 27-28, 30, 32-37, these claims are also allowable over the prior art of record at least by virtue of their dependence from claim 24.

Regarding claim 38, Simon discloses A method of generating a visual display for use on a display on a flight deck of an aircraft and being operable for graphical display of data to a pilot of the aircraft (Simon discloses a cockpit display [See at least Simon, Col 7, lines 42-48]), the method comprising: 
receiving three-dimensional terrain data from at least a terrain data base (See at least Fig. 1 in Simon: Simon discloses that static store 114 maintains a geographic database for use in displaying the geography over which the host aircraft is flying (e.g., mountains, lakes, roads, airports, etc.) [See at least Simon, Col 4, lines 33-49]), the three-dimensional terrain data comprising terrain altitude data and location data representative of geographical terrain features (See at least Fig. 3A in Simon: Simon discloses that the data retrieved may be used to generate a three-dimensional representation 300 of airspace and terrain includes depictions of a runway 310 and a mountain range 350 [See at least Simon, Col 7, lines 26-41]. It will be appreciated that the three-dimensional depiction of the mountain range comprises altitude and location data); 
receiving chart data from a source of navigational data, the chart data comprising at least two waypoints, the waypoints having location and altitude data defining a three-dimensional position (See at least Figs. 4 and 5D in Simon: Simon discloses that processing unit 110 may receive and display a route comprising a waypoint and a final destination [See at least Simon, Col 9, lines 20-30]); 
receiving aircraft position data from one or more aircraft sensors, the aircraft position data comprising aircraft location, altitude, heading, track, pitch and roll data (Simon discloses that the display unit displays representations of navigational information such as aircraft location, altitude, bearing, speed, attitude [See at least Simon, Col 4, line 58-Col 5, line 6]. It will further be appreciated by anyone of ordinary skill in the art that aircraft attitude data comprises yaw, pitch, and roll data); 
then: 
determining the aircraft location (Simon discloses that the display unit displays representations of navigational information such as aircraft location, altitude, bearing, speed, attitude [See at least Simon, Col 4, line 58-Col 5, line 6]); 
displaying a three-dimensional representation of a terrain at least proximate the location of the aircraft, the representation derived from the terrain altitude data and location data via the display (See at least Fig. 3A in Simon: Simon discloses that the data retrieved may be used to generate a three-dimensional representation 300 of airspace and terrain includes depictions of a runway 310 and a mountain range 350 [See at least Simon, Col 7, lines 26-41]. It will be appreciated that the three-dimensional depiction of the mountain range comprises altitude and location data of the mountain range); 
displaying a three-dimensional representation of a flight path relative to the three-dimensional representation of the terrain determined as the path between the at least two waypoints via the display (See at least Figs. 4 and 5D in Simon: Simon discloses that processing unit 110 may receive and display a route comprising a waypoint and a final destination [See at least Simon, Col 9, lines 20-30]); 
determining an aircraft attitude from the aircraft position data (Simon discloses that the processor may determine aircraft attitude [See at least Simon, Col 4, line 58-Col 5, line 6]); 
displaying a representation of the aircraft attitude relative to the three-dimensional representation of the flight path and terrain via the display (Simon discloses that the display unit may generate a graphical representation of navigational information including aircraft attitude [See at least Simon, Col 4, line 58-Col 5, line 6]); 
generating a first warning when the aircraft is outside one or more of a horizontal displacement from the flight path, a vertical displacement from the flight path or both (See at least Fig. 4 in Simon: Simon discloses that, at step 425, if the aircraft is too far off-course, the processing unit 110 will drive the display 120 to generate a representation of a fixed HITS pathway to the destination [See at least Simon, Col 10, lines 1-11]. The graphical generation of the path responsive to the aircraft being too far off course may be regarded as a visual warning);
determining a deviation of the aircraft from the flight path (Simon discloses that the processor may determine whether or not the aircraft has deviated from the flight path [See at least Simon, Col 9, lines 47-67]), then prompting the pilot to regain the flight path by displaying one or more parameters (See at least Fig. 4 in Simon: Simon discloses that, at step 425, if the aircraft is too far off-course, the processing unit 110 will drive the display 120 to generate a representation of a fixed HITS pathway to the destination [See at least Simon, Col 10, lines 1-11]. Also see at least Figs. 5C-D in the disclosure: Simon discloses that displaying fixed pathways includes displaying parameters such as aircraft altitude); and
generating a second warning when the aircraft is outside one or more of a horizontal angular displacement threshold from the flight path, a vertical angular displacement threshold from the flight path or both (See at least Fig. 4 in Simon: Simon discloses that, at step 425, if the aircraft is too far off-course, the processing unit 110 will drive the display 120 to generate a representation of a fixed HITS pathway to the destination [See at least Simon, Col 10, lines 1-11]. Figure 8 and Figure 9 of applicant’s drawings, as well as their descriptions in applicant’s specification, disclose that horizontal angular displacement may occur when there is any displacement within a plane parallel to a ground plane, whereas vertical angular displacement may occur when there is any displacement within a plan perpendicular to a ground plane. It will be appreciated by anyone of ordinary skill in the art that the displacement of the cited portion of Simon must comprise displacement in at least one of these planes. Furthermore, it will be appreciated that generation of the HITS pathway may occur multiple times, and hence may be regarded as first, second, third, or even additional warnings).
Chamas teaches a display method wherein prompting the pilot to regain the flight path comprises displaying a required rate of descent on the display as a fourth vector pointing out of a bottom of an aircraft symbol beside an actual rate of descent of the aircraft and constantly updating the display of the fourth vector and the actual rate of descent of the aircraft responsive to aircraft motions initiated by the pilot (See at least Fig. 9 in Chamas: Chamas teaches that within vertical display section 902, an initial descent rate may be displayed followed by a final descent rate, each of which may be calculated based on approach procedures, an aircraft's current velocity, weight, wind speed, and/or other factors such that such calculations result in a 3 degree glideslope, or, alternatively, may result in the aircraft following the prescribed procedure [See at least Chamas, Col 18, lines 4-27]. Fig. 9 indicates that the initial and final descent vectors are displayed as part of display 902, stemming out of the bottom of the aircraft symbol).
However, neither Simon nor Chamas explicitly teach the system wherein the horizontal angular displacement from the flight path is determined by the horizontal angular difference between: 
an angle formed by a first vector from a touchdown location to the aircraft and a second vector horizontal to the altitude of the touchdown location, and 
an angle formed by a third vector from the touchdown location to a desired aircraft position and the second vector horizontal to the altitude of the touchdown location.
Ishihara teaches a system that monitors the approach angles of aircrafts to multiple runways to predict which runway an aircraft is most likely to land on (See at least [Ishihara, 0013]). Ishihara further teaches that a horizontal track angle 44 may be used to determine whether an aircraft is planning to converge onto a route 48 aligned with a runway 40 (See at least Fig. 4 in Ishihara and [Ishihara, 0033]). The definition of the track angle 44 is similar to not between the touchdown point (runway 40) and the aircraft 30. Therefore, vector 46 and track angle 44 do not read on the vector from a touchdown location to the aircraft and angle formed by the vector from a touchdown location to the aircraft and a vector horizontal to the altitude of the touchdown location, respectively. Examiner believes this is particularly clear when noting that track angle 44 in Fig. 4 of Ishihara is not the same as the horizontal angle in Fig. 8 of applicant’s spec. Therefore, claim 24 is also allowable over the prior art of record.

Regarding the previous rejections of the claims under 35 USC 101: examiner is of the opinion that independent claims 24 and 38, as amended herein, overcome any rejections under 35 USC 101.
Regarding claims 24 and 38, the claims have been amended herein to recite, inter alia, a display method wherein prompting the pilot to regain the flight path comprises displaying a required rate of descent on the display as a fourth vector pointing out of a bottom of an aircraft symbol beside an actual rate of descent of the aircraft and constantly updating the display of the fourth vector and the actual rate of descent of the aircraft responsive to aircraft motions initiated by the pilot.
In order to explain why this amendment overcomes 35 USC 101, examiner will cite Example 37 of Subject Matter Eligibility Examples 37 to 42 (See the attached document of the same name). In particular, claim 1 of this example recites:
Claim 1:
A method of rearranging icons on a graphical user interface (GUI) of a computer system, the method comprising:
receiving, via the GUI, a user selection to organize each icon based on a specific criteria, wherein the specific criteria is an amount of use of each icon;
determining, by a processor, the amount of use of each icon over a predetermined period of time; and
automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use.
Step 1: As per step 1 of the 2019 PEG analysis, the claim must be directed to one of the four statutory categories. For Claim 1 of Example 37, the Office has determined that “The claim recites a series of steps and, therefore, is a process” (Subject Matter Eligibility Examples 37 to 42, Page 2). Likewise, claim 24 is directed to an apparatus and claim 38 is directed to a method reciting a series a steps (a process). Both independent claims in the present application therefore satisfy Step 1, much like Claim 1 from Example 37.
Under the 2019 PEG analysis, any claim which satisfies Step 1 is therefore eligible unless: Step 2A, Prong One: the claim recites a judicial exception; and Step 2A – Prong Two: the judicial exception is not integrated into a practical application.
Step 2A – Prong 1: the office has determined that, for Claim 1 of Example 37, “other than reciting ‘by a processor,’ nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the ‘by a processor’ language, the claim encompasses the user manually calculating the amount of use of each icon. The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes 
Step 2A – Prong 2: in its analysis of Claim 1 from Example 37, the office recites that, “The claim recites the combination of additional elements of receiving, via a GUI, a user selection to organize each icon based on the amount of use of each icon, a processor for performing the determining step, and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use. The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically displaying icons Subject Matter Eligibility Examples: Abstract Ideas 2019-01-07 3 to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligible” (Subject Matter Eligibility Examples 37 to 42, Page 2). In other words, the standard that the office sets for whether or not a claim directed to a data display overcomes 35 USC 101 by integrating data processing into a practical application is (1) whether the manner in which items are displayed is based on user input, (2) whether the manner in which items are displayed is specific rather than generic, and (3) whether the manner in which items are displayed is an improvement over prior systems. These 
Amended claims 24 and 38 meet all of these requirements in reciting wherein prompting the pilot to regain the flight path comprises displaying a required rate of descent on the display as a fourth vector pointing out of a bottom of an aircraft symbol beside an actual rate of descent of the aircraft and constantly updating the display of the fourth vector and the actual rate of descent of the aircraft responsive to aircraft motions initiated by the pilot.
(1) User input: The above amended portion of the claims recites wherein the display of the required rate of descent vector and the actual rate of descent is responsive to aircraft motions initiated by the pilot. This integrates user input into the output of the display, just as in the office’s example.
(2) Specificity of output: The above amended portion of the claims recites wherein the display of the required rate of descent is in the specific form of a vector pointing out of the bottom of an aircraft symbol. The claims further recite wherein the actual rate of descent of the aircraft is displayed alongside the required rate of descent vector. This is not at all a generic layout or generically outputting the judicial exception, but rather a specific description as to how elements are pictorially displayed and where they are located on the layout relative to each other, just like the office’s example.
(3) Improvement over prior systems: The above amended portion of the claims recites wherein the specific display is used to prompt the pilot to regain the flight path. Anyone of ordinary skill in the art will appreciate that a system which displays the desired and current rates of descent as recited herein are a definite improvement over prior systems that do not (US 20070010921 A1) teaches a system that monitors the approach angles of aircrafts to multiple runways to predict which runway an aircraft is most likely to land on (See at least [Ishihara, 0013]). Ishihara further teaches that a horizontal track angle 44 may be used to determine whether an aircraft is planning to converge onto a route 48 aligned with a runway 40 (See at least Fig. 4 in Ishihara and [Ishihara, 0033]). Fig. 2 in Ishihara also teaches a display 28. But unlike the quoted portion of claims 24 and 38, the display 28 of Ishihara is not described in any sort of detail at all in Ishihara’s specification, and is therefore a generic display that apparently does not explicitly display the required and current descent rates in real time responsive to user inputs which change the trajectory of the aircraft, and therefore does not have the advantage of allowing the user to compare these values in real-time to actually line them up. The claimed invention therefore possesses an improvement over older art such as Ishihara.
Furthermore, as previously explained by examiner in this section, the claims recite an algorithm for initiating the generation of this display that depends on specific angles and vectors not disclosed in the prior art of record (See the subsection of this section entitled “Regarding the former rejections under 35 USC 102 and 103”). Therefore, the act of specifically displaying in response to specific quantities not disclosed in the prior art further make the claimed invention of claims 24 and 38 an improvement over prior systems. Examiner therefore unequivocally concludes that claimed invention comprises an improvement over prior systems.
Therefore, in a very similar manner as Claim 1 of the office’s Example 37 is not rejected under 35 USC 101, present claims 24 and 38 also overcome 35 USC 101 and their rejection under that statute is herein withdrawn. Any suggestion otherwise would be tantamount to a 

Regarding claims 25, 27-28, 30, 32-37, the 101 rejections of these claims are also withdrawn at least by virtue of their dependence from claim 24 and the claims are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668